DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, are the series of ambient conditions being captured of the grow area?  Applicant should clarify this element.  
In lines 2-3, Examiner recommends that Applicant revise the phrase, “fixed sensor unit, arranged proximal a grow area within the facility, at a first frequency during a first time period” to “fixed sensor unit arranged proximal a grow area within the facility, the conditions are captured at a first frequency during a first time period;” or “fixed sensor unit that is arranged proximal a grow area within the facility, the conditions are captured at a first frequency during a first time period;”, for clarity.  

Relative to claim 3, Applicant should insert, “further” before “comprises” in line 2.
Relative to claim 4, Examiner recommends that Applicant insert, “that is” before “less than” in line 6, for clarity.

Relative to claim 8, line 7, Examiner recommends that Applicant insert, “the method”, before “further comprising”.  

Relative to claim 9, in line 8, Applicant should insert, “the second module is”, before “located”, for clarity.

Relative to claim 11, what “module-level data” is being captured by the mover?  Is it module-level data of a “first module occupying a grow area”?  Applicant should clarify.
In lines 5 and 9, Applicant should insert, “the mover” before “proximal”, for clarity.  Applicant should make similar revision to claim 13, line 3, and claim 17, lines 3-4.  In line 19, Applicant should replace “a” before “second time period” to “the”, and delete the phrase, “succeeding the first time period”, for clarity.

Relative to claim 12, lines 2-3, Applicant should change, “a fixed sensor unit, arranged proximal the grow area within the facility, at a second frequency greater than the first frequency …” to “a fixed sensor unit arranged proximal the grow area within the facility, the conditions are captured at a second frequency greater than the first frequency …” or “a fixed sensor unit that is arranged proximal the grow area within the facility, the conditions are captured at a second frequency greater than the first frequency…”, for clarity.

Relative to claim 14, lines 1-7, some changes are recommended for clarity.  Does Applicant mean: 
A method for monitoring growth of plants within a facility comprising:
aggregating global data captured by a fixed sensor unit arranged proximal a grow area within the facility, the global data is captured at a first frequency during a grow period;
aggregating interim conditions of a first set of plants occupying a first module in the grow area, the conditions are aggregated based on module-level data captured by a mover at a second frequency less than the first frequency while proximal the first module during the period of time;”?

Relative to claim 16, Applicant should insert, “the group of modules” before “comprising” in line 4, for clarity.  Applicant should insert “the global image” before “captured” in line 5, for clarity.  In line 11, Examiner recommends that Applicant delete “and” before “wherein”.

Relative to claim 18, in line 11, Examiner recommends that Applicant delete “and” before “wherein”, for clarity.  

Relative to claim 20, in line 8, Applicant should insert, “the method” before “further comprising:”.  In line 19, Examiner recommends that Applicant delete “and” before “wherein”, for clarity.  
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the closest prior art does not disclose: A method for monitoring growth of plants within a facility comprising:
accessing a series of ambient conditions captured by a fixed sensor unit arranged proximal a grow area within the facility, the conditions are captured at a first frequency during a first time period;
writing the series of ambient conditions to a corpus of plant records associated with plants occupying a group of modules within the grow area based on known locations of modules within the grow area, 
the corpus of plant records comprising a first set of plant records associated with a first set of plants occupying a first module during the first time period; and 
dispatching a mover to autonomously deliver the first module from the grow area to a transfer station, as claimed.

Reasons for Indicating Allowable Subject-Matter
Relative to claim 1, the prior art also does not disclose: 
A method for monitoring growth of plants within a facility comprising: 
writing a series of ambient conditions to a corpus of plant records associated with plants occupying a group of modules within the grow area based on known locations of modules within the grow area, and the corpus of plant records comprising a first set of plant records associated with a first set of plants occupying a first module;
for each plant in the first set of plants:
interpreting a final outcome of the plant based on plant-level data captured by the transfer station while transferring the plant out of the first module during a second time period succeeding the first time period; and
writing the final outcome of the plant to a plant record; and
deriving relationships between ambient conditions and final outcomes of plants within the facility based on the corpus of plant records associated with plants grown in the facility, as claimed.

Relative to claim 11, the closest prior art does not disclose: 
A method for monitoring growth of plants within a facility comprising:
during a first time period, dispatching a mover to autonomously navigate to a grow area within the facility;
accessing a first set of module-level data captured by the mover, the data being captured at a first frequency, when the mover is proximal a first module occupying the grow area;
interpreting intermediate outcomes of a first set of plants occupying the first module based on a first set of module-level data;
writing intermediate outcomes of the first set of plants to a first set of plant records associated with the first set of plants, as claimed.

Relative to claim 11, the prior art also does not disclose: 
A method for monitoring growth of plants within a facility comprising:
during a first time period, dispatching a mover to autonomously navigate to a grow area within the facility; 
accessing a first set of module-level data captured by the mover;
interpreting intermediate outcomes of a first set of plants occupying the first module based on a first set of module-level data;
during a second time period that succeeds the first time period, dispatching the mover to autonomously deliver the first module from the grow area to a transfer station; 
for each plant in the first set of plants:
interpreting a final outcome of the plant based on plant-level data captured by the transfer station while transferring the plant out of the first module during the second time period; and
writing the final outcome of the plant to a plant record, in the first set of plant record; and
deriving relationships between intermediate outcomes and final outcomes of plants within the facility based on the first set of plant records.

Relative to claim 14, the closest prior art does not disclose: 
A method for monitoring growth of plants within a facility comprising:
aggregating global data captured by a fixed sensor unit that is arranged proximal a grow area within the facility, the data being captured at a first frequency;
aggregating interim conditions of a first set of plants occupying a first module in the grow area, the conditions are aggregated based on module-level data captured by a mover at a second frequency while the mover is proximal the first module; 
dispatching the mover to autonomously deliver the first module to a transfer station;
interpreting outcomes of the first set of plants based on plant-level data captured by the transfer station while transferring plants out of the first module; and
deriving relationships between global data, interim conditions, and outcomes from a corpus of plant records associated with plants grown in the facility, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655